Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2020 and February 23, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 10 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 12 of U.S. Patent No. 11097269 (‘269 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not the same they are similar enough when compared to the claims of the ‘269 Patent.  Both the instant claims and the claims of the ‘269 Patent are drawn to a method of detection which includes a device which includes a sample and a sealant followed by a reaction (extraction in the instant claims) and detection of the target molecule.  Further, the instant claims include a biomolecule that could include a nucleic acid or a protein (compare instant claim 12 to ..

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 22 of copending Application No. 16387241 (reference application) (‘241 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not the same they are similar enough when compared to the claims of the ‘241 application.  Both the instant claims and the claims of the ‘241 application are drawn to a method of detection which includes a device which includes a sample and a sealant followed by a reaction (extraction in the instant claims) and detection of the target molecule.  Further, the instant claims include a biomolecule that could include a nucleic acid or a protein (compare instant claim 12 to claim 11 of the ‘642 application).  While the claims are not the same they cover very similar subject matter and therefore the claims of the instant invention are not patentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 22 of copending Application No. 16387241 (reference application) (‘241 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not the same they are similar enough when compared to the claims of the ‘241 application.  Both the instant claims and the claims of the ‘241 application are drawn to a method of detection which includes a device which .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 11 of copending Application No. 17531983 (reference application) (‘983 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not the same they are similar enough when compared to the claims of the ‘983 application.  Both the instant claims and the claims of the ‘983 application are drawn to a method of detection which includes a device which includes a sample and a sealant followed by a reaction (extraction in the instant claims) and detection of the target molecule.  Further, the instant claims include a biomolecule that could include a nucleic acid or a protein (compare instant claim 12 to claim 7 of the ‘983 application).  Further, there are additional features which are shared between the instant claims and the claims of the ‘983 application (compare instant claim 11 and claim 11 of the ‘983 application).  While the claims are not the same they cover very similar subject matter and therefore the claims of the instant invention are not patentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 7, 10, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 13-14 of copending Application No. 17458642 (reference application) (‘642 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not the same they are similar enough when compared to the claims of the ‘642 application.  Both the instant claims and the claims of the ‘642 application are drawn to a method of detection which includes a device which includes a sample and a sealant followed by a reaction (extraction in the instant claims) and detection of the target molecule.  Further, the instant claims include a biomolecule that could include a nucleic acid or a protein (compare instant claim 12 to claim 11 of the ‘642 application).  While the claims are not the same they cover very similar subject matter and therefore the claims of the instant invention are not patentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroneis et al. (J Cell Mol Med, 2010, 14(4):954-969).
With regard to claim 1, Kroneis teaches a method for detecting a target molecule-comprising:
supplying a liquid dispersion of a structural substance including a target molecule into a well array such that the structural substance is introduced into a plurality of wells of the well array (Abstract, Figure 1, p. 957 “On-chip cell lysis and DNA fingerprinting PCR” heading, where the microreactors were formed on AmpliGrid slides); 
supplying a sealing solution into the well array such that a layer of the sealing solution is forrmed on the liquid dispersion in the wells, and that the liquid dispersion is sealed in the wells (Abstract, Figure 1 legend, p. 957 “On-chip cell lysis and DNA fingerprinting PCR” heading, where the microreactors were formed on AmpliGrid slides and where a sealing solution surrounds a lysis solution and PCR master mix);
extracting the target molecule from the structural substance; and  detecting the target molecule (Abstract, Figure 1 legend, p. 957 “On-chip cell lysis and DNA fingerprinting PCR” heading, where the microreactors were formed on AmpliGrid slides and where a sealing solution surrounds a lysis solution and PCR master mix).  
With regard to claim 2, Kroneis teaches a method for detecting a target of claim 1, wherein the extracting of the target molecule is conducted in the wells (Abstract, Figure 1, p. 957 “On-chip cell lysis and DNA fingerprinting PCR” heading, where the microreactors were formed on AmpliGrid slides, see legend to Fig 1, where cells are lysed and multiplex PCR are performed).  

With regard to claim 4, Kroneis teaches a method for detecting a target of claim 2, wherein the extracting of the target molecule is conducted after the supplying of the sealing solution (Abstract, Figure 1, p. 957 “On-chip cell lysis and DNA fingerprinting PCR” heading, where the microreactors were formed on AmpliGrid slides, see legend to Fig 1, where cells are lysed and multiplex PCR are performed; and where a sealing solution surrounds a lysis solution and PCR master mix).  
With regard to claim 5, Kroneis teaches a method for detecting a target of claim 3, wherein the detecting of the target molecule is conducted after the extracting of the target molecule (Fig 1 legend, where the target is detected via electrophoresis).  
With regard to claim 6, Kroneis teaches a method for detecting a target of claim 4, wherein the detecting of the target molecule is conducted alter the extracting of the target molecule (Fig 1 legend, where the target is detected via electrophoresis).  
With regard to claim 7, Kroneis teaches a method for detecting a target of claim 1, wherein the detecting of the target molecule includes a signal amplification reaction (Fig 1 legend, where the target is detected via electrophoresis).  
With regard to claim 8, Kroneis teaches a method for detecting a target of claim I. further comprising:  detecting the structural substance (Abstract, Figure 1, p. 957 “On-chip cell lysis and 
With regard to claim 9, Kroneis teaches a method for detecting a target of claim 8, wherein the detecting of the target molecule and the detecting of the structural substance are conducted at the same time (Fig 1 legend, where the target is detected via electrophoresis). 
With regard to claim 10, Kroneis teaches a method for detecting a target of claim 1, wherein the detecting of the target molecule detects a plurality of types of the target molecule (Fig 1 legend, where the target is detected via electrophoresis).  
With regard to claim 11, Kroneis teaches a method for detecting a target of claim 1, wherein the structural substance is at least one of an exosome, cell, bacterium, virus, fungus, and endoplasmic reticulum (Abstract, Figure 1, p. 957 “On-chip cell lysis and DNA fingerprinting PCR” heading, where the microreactors were formed on AmpliGrid slides, see legend to Fig 1, where cells are lysed and multiplex PCR are performed; and where a sealing solution surrounds a lysis solution and PCR master mix and where the structural substance is a cell).  
With regard to claim 12, Kroneis teaches a method for detecting a target of claim 1, wherein the target molecule is a nucleic acid or a protein (Abstract, Figure 1, p. 957 “On-chip cell lysis and DNA fingerprinting PCR” heading, where the microreactors were formed on AmpliGrid slides, see legend to Fig 1, where cells are lysed and multiplex PCR are performed).  
With regard to claim 13, Kroneis teaches a method for detecting a target of claim 1, wherein the introducing introduces at most one structural substance into each well of the well array (Abstract, Figure 1, p. 957 “On-chip cell lysis and DNA fingerprinting PCR” heading, where the microreactors were formed on AmpliGrid slides, see legend to Fig 1, where cells are 
With regard to claim 14, Kroneis teaches a method for detecting a target of claim 1, wherein the extracting of the target molecule is conducted by at least one of physical, chemical, and biological techniques (Abstract, Figure 1, p. 957 “On-chip cell lysis and DNA fingerprinting PCR” heading, where the microreactors were formed on AmpliGrid slides, see legend to Fig 1, where cells are lysed and multiplex PCR are performed and where the lysis is a biological technique).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroneis et al. (J Cell Mol Med, 2010, 14(4):954-969) as applied to claims 1-14 above and further in view of Kim et al. (Lab Chip, 2012, 12:4986-4991).
Regarding claims 15-20, while Kroneis teaches the method, Kroneis does not teach the step of capture using a specific binding substance.
With regard to claim 15, Kim teaches a method for detecting a target of claim 1. further comprising:
bringing the structural substance into contact with a capture substance having a specific binding substance to the structural substance such that the capture substance binds to the structural substance (Fig 1 legend, where “single biomolecule-reporter enzyme complexes are captured onto polystyrene beads, p. 4987, col 1-2, where the process is described).  
With regard to claim 16, Kim teaches a method for detecting a target of claim 15, wherein the introducing of the structural substance comprises introducing the capture substance into the wells of the well array (Fig 1 legend, where “single biomolecule-reporter enzyme complexes are captured onto polystyrene beads, p. 4987, col 1-2, where the process is described).  
With regard to claim 17, Kim teaches a method for detecting a target of claim 15, wherein the specif1c binding substance is an antibody (p. 4988, where antibodies are included).  
With regard to claim 18, Kim teaches a method for detecting a target of claim 11, further comprising bringing the structural substance into contact with a capture substance having a specific binding substance to the structural substance such that the capture substance binds to the structural substance (Fig 1 legend, where “single biomolecule-reporter enzyme complexes are captured onto polystyrene beads, p. 4987, col 1-2, where the process is described).  

With regard to claim 20, Kim teaches a method for detecting a target of claim 18, wherein the specific binding substance is an antibody (p. 4988, where antibodies are included).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Kroneis to include the step of capture as taught by Kim to arrive at the claimed invention with a reasonable expectation for success.  Both Kroneis and Kim teach methods of cell capture and analysis that are rooted in very similar techniques with somewhat different steps.  In particular, Kim teaches complexes captured onto beads and notes “Surface modified polystyrene beads carrying either zero or a single biomolecule-reporter enzyme complex are efficiently isolated into femtoliter droplets formed on hydrophilic-in-hydrophobic surfaces. Using a conventional micropipette, this is achieved by sequential injection first with an aqueous solution containing beads, and then with fluorinated oil. The concentration of target biomolecules is estimated from the ratio of the number of signal-emitting droplets to the total number of trapped beads (digital counting). The performance of our digital counting device was demonstrated by detecting a streptavidin-b-galactosidase conjugate with a limit of detection (LOD) of 10 zM. The sensitivity of our device was .20-fold higher than that noted in previous studies where a smaller number of reactors (fifty thousand reactors) were used. Such a low LOD was achieved because of the large number of droplets in an array, allowing simultaneous examination of a large number of beads” (Abstract).  Therefore, one of 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kroneis et al. (Thesis, “On-chip multiplex PCR identification of automatically retrieved single microchimeric cells”, 2009, p.1-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM